By the Court.
— Delivered by Kirkpatrick, C. J.— So far as it relates to the cost of suing out the ca. sa., let it be set aside. The act gives no costs upon reversals of judgment in eases of certiorari. But so far as it goes to recover the costs, adjudged to the defendant below, and actually paid to him by the plaintiff, let it stand, it being money which the defendant has recovered in consequence of an illegal judgment, it must be restored.
Criticised in Hann v. McCormick, 1 South. 109; Mayor &c. of Jersey City ads. Riker, 9 Vr. 227.